Citation Nr: 0125320	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an earlier effective date prior to October 1, 
1998, for Dependency and Indemnity Compensation (DIC) 
benefits.'



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
October 1985.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted entitlement to DIC 
benefits, effective October 1, 1998. 



REMAND

Initial matters - duty to assist/standard of proof

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

The appellant contends, in essence, that the award of DIC 
benefits should be effective from the date of the veteran's 
death in 1985.  

The record reflects that the appellant and veteran were 
married in May 1985.  Their marriage ended with the veteran's 
suicide during service in October 1985.  The appellant 
applied for DIC benefits in November 1985.  On March 6, 1986, 
the RO requested that the appellant provide verification of 
proof of dissolution of all prior marriages and a copy of her 
marriage certificate to the veteran within a year from the 
date of the letter.  The appellant did not respond.  The RO 
sent out an additional request to the appellant in a letter 
dated in May 1988.  In an August 1988 letter to the 
appellant, the RO denied the appellant's claim for DIC 
benefits because they had not received the evidence request 
in the May 1988 letter.  The appellant did not appeal, and 
the decision became final.  See 38 U.S.C.A. § 7105 (West 
1991).  In April 1999, the appellant applied for DIC benefits 
and enclosed a copy of a marriage certificate to the veteran, 
proof of dissolution of all prior marriages and birth 
certificate of her son.  The appellant indicated on her claim 
that after the death of the veteran in 1985, she had 
remarried twice, with the most recent marriage ending in 
divorce in August 1998.  

In a letter to the appellant, dated June 7, 1999, the RO 
awarded DIC benefits to the appellant pursuant to Public Law 
No. 105-178, which changed the law regarding DIC benefits, 
effective October 1, 1998.  As of that date, the law was 
changed to allow reinstatement of DIC benefits if the 
remarriage is terminated by death, divorce, or annulment.  
The law precludes payment under the new 38 U.S.C.A. § 1311(e) 
for any month prior to October 1998.  PL 105-178 § 8207, 112 
Stat. 495 (June 9, 1998). 

During an November 2000 hearing at the RO in Indianapolis, 
Indiana, the appellant testified that in 1985 she began to 
receive widow benefits from the Social Security 
Administration (SSA).  In support of her testimony, a letter 
from the SSA to the RO, dated in December 2000, reflects that 
the appellant had been receiving widow benefits since 
November 1985.  The Board notes that a claim filed with SSA 
may be considered a claim filed for death benefits and may be 
deemed to have been filed with VA as of the date of receipt 
by SSA.  See 38 C.F.R. § 3.153 (2001).  However, the record 
does not reflect what type of form the appellant used to 
apply for SSA benefits, or when the completed form was 
received by the SSA.  The Board notes, however, that the 
provisions of 38 C.F.R. § 3.153 apply only to an application 
filed on a form jointly prescribed by the Secretary and the 
Secretary of Health, Education, and Welfare.

Because there is no documentation pertaining to the 
appellant's initial claim for SSA benefits associated with 
the claims folder, the Board believes that a remand of this 
case is warranted, in order to determine if an application 
for Social Security benefits was filed by the appellant in 
1985 and if so was such application in a form jointly 
prescribed by the Secretary and the Secretary of Health, 
Education, and Welfare. This information will assist in the 
review of the claim since the effective date for payment of 
DIC benefits could be from the date of her application for 
Social Security survivors benefits, rather than from the date 
of the liberalizing legislation. 

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant and her representative as 
indicated, contact the SSA in order to 
determine whether the appellant applied 
for SSA benefits on an application form 
which meets the requirements of 38 C.F.R. 
§ 3.153, and to secure a copy of the 
claim form she submitted.

2.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the appellant 
and her representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
review the entire evidentiary record and 
readjudicate the appellant's claim for an 
earlier effective date for DIC.  In 
particular, the RO should make a specific 
finding as to whether the provisions of 
38 C.F.R. § 3.153 apply.

If the benefit sought is not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond. In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




